United States Court of Appeals
                                                                                  Fifth Circuit
                                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS                         October 19, 2005

                              FOR THE FIFTH CIRCUIT                        Charles R. Fulbruge III
                                                                                   Clerk



                                     No. 05-30441
                                   Summary Calendar


      BRENNAN’S INC,

                                                  Plaintiff-Appellant,

                                         versus

      RICHARD J. BRENNAN, JR., DICKIE BRENNAN & COMPANY, INC.,
      COUSINS RESTAURANTS, INC., AND SEVEN SIXTEEN IBERVILLE,
      L.L.C.

                                                  Defendants-Appellees.


               Appeal from the United States District Court for
                      the Eastern District of Louisiana
                         (USDC No. 2:04-cv-2808)
      _________________________________________________________




Before REAVLEY, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*1


      *Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
      Reviewing the record de novo, we agree with the district court’s order and affirm

the judgment of dismissal for the following reasons:

1.    The 1998 contractual agreement between the parties has been the locus of both

      the current and previous lawsuits. In the previous lawsuit, the jury did not grant

      the plaintiff’s request to cancel the contract, although it awarded $250,000 in

      trademark damages. Last year, this court rejected plaintiff’s attack upon the

      contract. Brennan’s Inc. v. Dickie Brennan & Co., 376 F.3d 356 (5th Cir. 2004).

      After the conclusion of the first lawsuit, the plaintiff sent the defendant a

      contract termination letter specifically implicating Louisiana Civil Code Article

      2024. As the district court said, there was no impediment to raising plaintiff’s

      alternative theory of termination under Article 2024 in the first suit.

2.    The plaintiff argues an Article 2024 termination represents the exercise of a

      contractual right rather than a cause of action. This distinction is without effect.

      “Res judicata prevents litigation of all grounds for, or defenses to, recovery that

      were previously available to the parties, regardless of whether they were asserted

      or determined in the prior proceeding.” Brown v. Felsen, 442 U.S. 127, 131, 99
S. Ct. 2205, 2209 (1979). Having failed to raise its Article 2024 argument in the

      original suit on the 1998 contract, the plaintiff is unable to file a new suit for

      purposes of rehashing old battles.

      Affirmed.